Title: From George Washington to Major General William Heath, 28 December 1776
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Newtown [Pa.] 28th Decemr 1776

Since I had the pleasure of informing you Yesterday of our Success at Trenton, I have received Advice that Count Donnop with the remainder of the Enemy’s Army, immediately upon the News, decamped, and was on his Retreat towards South Amboy. On hearing this Genl Ewing and Colo. Cadwallader passed the River with the Troops under their command, and Genl Mifflin will follow this day with a considerable Body of Militia from Pennsylvania, from whence large Reinforcements are coming in. I purpose to go over myself with the whole of the Continental Troops as soon as they are refreshed and recovered of their late Fatigue. These added together will make our Force very respectable.
I have wrote to Genl McDougall and Genl Maxwell who are at Morris Town, and have desired them to collect as large a Body of Militia as they possibly can, and whether the Enemy advance or retreat harass them on Flank and Rear. If they cannot be brought to that, to keep them embodied, till they are joined by our regular Troops. Things being in this Situation, I think a fair Opportunity is offered of driving the Enemy intirely from, or at least to the Extremity of the province of Jersey. I would therefore have you advance as rapidly as the Season will admit with the Eastern Militia by the way of Hackensack, and proceed downwards till you hear from me. I dont think there is the least danger of the Enemy’s making any move towards the Highlands at this Season of the Year. That they cannot do it by Water is most certain. I am dear Sir Yr most obt Servt

Go: Washington

